DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.  Claims 1-17 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 12-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al. (US 6,826,343 B2, hereinafter “Davis”) in view of Bailey et al. (US 6,996,316 B2, hereinafter “Bailey”), as incorporated by reference.
	Claim 1.  Davis discloses an apparatus (Fig. 10) for transmitting light along multiple pathways, comprising:
	a plurality of optical waveguides (the cross section of apparatus with the plurality of optical waveguides are shown in Figs. 1, 5 and 8), each having a core (12, 14) and a cladding (13), and 
	 a body (20) having a plurality of bores with the optical waveguides disposed therein (Figs. 1, 5, and 8 show the cross section of the waveguide wherein the bores are occupied by 

    PNG
    media_image1.png
    328
    380
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    245
    795
    media_image2.png
    Greyscale

However, Davis, at least in the embodiment of Fig. 10, does not explicitly teach the features of large diameter optical waveguides and wherein at least part of the cladding of each of the optical waveguides is fused with the body to form the monolithic structure and wherein the body comprises at least one orientation feature.
	In a separate embodiment, incorporated herein by reference in its entirety (Davis, Col. 20, lines 62-67), docket number CC-0441 corresponds with US Pat. No. 6,996,316 to Bailey et al. 
Bailey teaches an embodiment wherein the dual core coupler may be formed by fusing or otherwise coupling the flat surface of a pair of large diameter D-shaped waveguides. The optical waveguides are insertable into the respective bores before fusing.  The fusing of the optical waveguides to the body would necessarily form the monolithic structure and the D-shape 

    PNG
    media_image3.png
    171
    339
    media_image3.png
    Greyscale

	The amended limitation each large diameter optical waveguide having a distinct core and a distinct cladding is also taught by incorporated reference to Bailey.  Bailey discloses:
	[0080] The tube 20 is made of a glass material, such as natural or synthetic quartz, fused silica, silica (SiO.sub.2), Pyrex.(R) by Corning (boro silicate), or Vycor.(R). by Corning (about 95% silica and 5% other constituents such as Boron Oxide), or other glasses. The tube should be made of a material such that the tube 20 (or the inner diameter surface of a bore hole in the tube 20) can be fused to (i.e., create a molecular bond with, or melt together with) the outer surface (or cladding) of the optical fiber 10 such that the interface surface between the inner diameter of the tube 20 and the outer diameter of the fiber 10 become substantially eliminated (i.e., the inner diameter of the tube 20 cannot be distinguished from the cladding of the fiber 10).

		Bailey teaches the waveguide 10 has a large outer diameter (greater than 0.3 mm) (Para [0075]) and the pair of D-shaped optical waveguide are inserted having distinct core and a distinct cladding such that the tube 20 can be fused with the outer surface (or cladding) of optical fiber 10 such that the interface surface between the inner diameter of the tube 20 and the outer diameter of the fiber 10 become substantially eliminated.

It would have been obvious to one having ordinary skill in the art to recognize the embodiment of the fused large diameter D-shaped coupler would be an obvious modification to the embodiment shown in Fig. 10, as they are taught by Davis.  Moreover, the tube is provided to stabilize and align the insertion of the coupling optical fibers therein.  Davis teaches the motivation for employing the embodiment of Figs. 46-47 for evanescence coupling (D-shape) and to overcome bending strain (large diameter).  The coupler disclosed in embodiment of Figs. 46-47 would be useful in optical add/drop multiplexer (OADM) applications for high density communication.  The resulting modification would be a monolithic structure wherein at least part of the cladding of each of the large diameter optical waveguides is fused with the body to form the monolithic structure, wherein the plurality of large diameter optical waveguides extends from at least one end of the body (Bailey, Col. 11, lines 7-18).
	Claim 2, Davis teaches claim 1 and further teaches at least one orientation feature comprises at least one flat surface (D-shape) formed in an outer diameter of the body and parallel to an axis of the body (See replicated Fig. 9 of incorporated by reference to Bailey et al above).
	Claim 3, Davis teaches claim 1 and further teaches the body has at least two different outer diameters.  The D-shape would yield two different outer diameters depending on the measuring direction.  The distance from the flat side of the ‘D’ to the round side of the ‘D’ would 
	Claims 4-5, Davis teaches claim 3, and further teaches the body comprises a sealing surface (74) between the at least two different outer diameters.  The sealing surface (74) comprises a convex frustoconical section between the at least two different outer diameters (Para [0088]).
	Claims 6-7, Davis teaches claim 1, and further teaches a temperature coefficient of the cladding of each of the optical waveguides is about the same as a temperature coefficient of the body, as incorporated by reference to Bailey et al. US 6,996,316 B2. (Davis: Para [0141]).  Bailey discloses the D-shaped waveguide portion (10) has a circular waveguide portion (11) and has at least one core (12) surrounded by cladding (14).  The waveguide device (9) is formed of silica glass as well as the D-shape portion (10).  Since the two structures are formed of the same material, thus they would also have the same temperature coefficient (Bailey: Col. 4, lines 10-39).
	Claim 8.  Davis teaches claim 1, and further teaches the body (20) is a cylindrical capillary tube (Fig. 10).
Claim 9.  Davis teaches claim 1, and further teaches an outer diameter of the cladding of the large diameter optical waveguides is at least 1 mm.  By incorporating application 09/455,868, now US Patent 6,982,996 B1 granted to Putnam et al. (See Davis Para [0001]) by reference in its entirety.  Putnam teaches the large diameter can measure 1 mm (Putnam: Col. 3, lines 23-40).
Claim 10. Davis teaches claim 1, and further teaches an optical waveguide feedthrough assembly (Fig. 49) comprising the apparatus of claim 1, the optical waveguide feedthrough assembly further comprising:


    PNG
    media_image4.png
    229
    863
    media_image4.png
    Greyscale

	Claim 12.  Davis teaches the invention of claim 10 and further teaches the housing (522) is formed of a high strength metal and the body and the core and the cladding of each of the optical waveguides comprise silica glass (Para [0146]).
	Claim 13.  Davis teaches the invention of claim 10 and further teaches the housing (522) as shown in Fig. 49 appears to be a cylindrical tube.
	Claim 14.  Davis teaches the invention of claim 1 and further teaches each of the optical waveguides is disposed in a different one of the bores.  The cross section in Fig. 5 shows the waveguides 12, 14 are adjoining and they are separated by do.
	Claim 15.  Davis teaches the invention of claim 1 and further teaches via incorporation of US Pat. No. 5,745,626 granted to Duck et al. techniques for collapsing and fusing tubes to the fiber to form a monolithic structure (See Davis Para [0073]).
	Claim 16.  Davis teaches the invention of claim 1 and further teaches at least part of the cladding (28) of each of the optical waveguides is directly fused with the body (Fig. 5 and see teaching of US Pat. No. 5,745,626).
.  
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis in view of Falkowich et al. (US 6,496,625 B1, hereinafter “Falkowich”).
Davis teach the invention of claim 10, but Davis do not teach the annular sealing elements comprise at least one of V-ring seals, O-ring seals, or gasket members.
Falkowich teaches an optical waveguide feedthrough assembly wherein body of the assembly further comprises a first portion with a first portion having a larger outer diameter (at ‘100’) and a second portion with a smaller outer diameter (104); and one or more annular sealing elements (O-rings 68, 70, Col. 5, lines24-47) disposed between and contacting both an inner surface of the housing (34) and the outer surface of the second portion (44) of the body to provide a seal therebetween.

    PNG
    media_image5.png
    195
    454
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    244
    665
    media_image6.png
    Greyscale

	Davis recognizes the telecommunication feedthrough assembly require environmental stability and ruggedness (Davis: Para [0006]).  Therefore, it would have been obvious to one having ordinary skill in the art to recognize the feedthrough assembly with annular sealing O-rings in Falkowich’s device would be  modifiable to the feedthrough assembly of Davis at the at the annular sealing portions of the assembly.  One would be motivated to incorporate the O-rings into the fiber feedthrough assembly of Davis to seal the assembly from fluid entering the feedthrough and compromise the optical fibers within.
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. The examiner clarified the rejection above.  As taught by Bailey, a pair of D-shape large diameter fiber are fused together in side a glass tube such that the boundary between the inner diameter of the tube and the cladding of the inserted fibers are indistinguishable.  Moreover, Figs. 8 and 9 of Davis, after fusion, the cores 42 are aligned vertically as in Fig. 8 and placed in specific coordinates within body 60, which suggests plurality of holes are provided to stabilize the inserted fiber such that during fusion, the 3 vertically aligned cores of Fig. 8 or the evenly distributed cores of Fig. 9 will not shift and lose the periodicity between the cores.  For these reasons, the examiner maintains the ground of rejection.
Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883